Vincent A. Lupiano, J.
Motion for examination before trial Is granted to the extent of requiring the defendant New York City Transit Authority to produce for examination before trial the following three employees: Lawrence Gainey, the motorman of the train involved in this case; Lonnie Edwards, the platform man at the station; and the conductor of the train in question. It seems to me that ultimately the plaintiff would be entitled to examine all three of these employees, and it is reasonable that they be produced at the same time so that the examination can be conducted and concluded with despatch. The parties will agree concerning the time and place for the examination. The said defendant will also produce for use at the examination, pursuant to section 296 of the Civil Practice Act and for discovery and inspection, the records, plans and drawings relating to the ‘ ‘ layout and construction of the subway station, platform, tracks and approaches from the east ” as well as records and plans of the “ lighting condition ” involved. The application for permission to take photographs from the motorman’s cab is denied. This is an unreasonable request on the part of the plaintiff. Not only would compliance therewith involve undue interference with the operation of the subway system but certain dangers would be entailed and nothing useful, valuable or probably even admissible at the trial would be produced. The defendant has offered to furnish the plaintiff with the station plans, and counsel should have no difficulty in making arrangements accordingly. Any other necessary books, records and papers which may relate to specific questions which may properly be asked at the examination shall also be produced for use under section 296 of the Civil Practice Act. Settle order.